Citation Nr: 1710275	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  00-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral residuals of traumatic optic neuropathy, for the period from April 15, 1998 through January 17, 2006.

2.  Entitlement to a rating in excess of 70 percent for bilateral residuals of traumatic optic neuropathy, from January 18, 2006.

3.  Entitlement to an increased (compensable) rating for hemorrhoids.

4.  Entitlement to service connection for an acquired psychiatric disability (to include posttraumatic stress disorder (PTSD), depression, anxiety disorder not otherwise specified (NOS), and psychosis), to include as secondary to service-connected bilateral residuals of traumatic optic neuropathy.

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hemorrhoids and/or bilateral residuals of traumatic optic neuropathy.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 1999 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for residuals of traumatic optic neuropathy, right eye, effective August 1, 1995; as well as granted service connection for residuals of traumatic optic neuropathy, left eye, and assigned a 50 percent rating for residuals of traumatic optic neuropathy, both eyes (claimed as bilateral eye condition), effective April 15, 1998.  In November 1999, the Veteran filed a notice of disagreement (NOD) with the assigned effective date and disability ratings.  A statement of the case (SOC) was issued in January 2000, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2000.
In February 2001, a Deputy Vice Chairman of the Board granted the motion of the Veteran's former representative to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

In March 2001, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In a March 2001 decision, the Board assigned an effective date of October 26, 1994, for the award of service connection for the residuals of traumatic optic neuropathy, right eye, and remanded to the RO the claims for a higher initial rating for the Veteran's residuals of traumatic optic neuropathy, right eye; and for a rating in excess of 50 percent for the bilateral residuals of optic neuropathy, from April 15, 1998.  Those claims were remanded for further development, to include obtaining outstanding VA treatment records, and arranging for the Veteran to undergo a VA examination to obtain medical information as to the severity of his residuals of traumatic optic neuropathy.  The RO attempted to complete the requested actions.

In July 2004, the RO proposed to reduce the rating for the Veteran's residuals of traumatic optic neuropathy from 50 percent to 0 percent (noncompensable) and continued to deny the remaining claims (as reflected in a September 2004 supplemental SOC (SSOC)).  In August 2004, the Veteran filed an NOD with the proposed reduction.  In October 2004, the Veteran testified during a RO hearing before a hearing officer; a transcript of that hearing is of record.  In November 2004, the RO issued an SSOC on the matters then on appeal, along with the matter of the proposed reduction.

In a November 2004 rating decision, the RO effectuated the reduction in the rating for bilateral residuals of traumatic optic neuropathy from 50 percent to noncompensable, effective February 1, 2005.  Later in February 2005, the Veteran's former representative filed a substantive appeal with the reduction in rating.

In September 2005, the Board denied the Veteran an initial rating in excess of 10 percent for the residuals of traumatic optic neuropathy, right eye, for the period from October 26, 1994, to April 14, 1998; restored the 50 percent rating for bilateral residuals of traumatic optic neuropathy, from February 1, 2005; and remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, the matter of a rating in excess of 50 percent for the bilateral residuals of traumatic optic neuropathy, from April 15, 1998, for further development, to include obtaining any outstanding VA treatment records, and arranging for the Veteran to undergo a VA examination to determine the severity of his bilateral eye disability.  After accomplishing further development, in July 2006, the RO increased the Veteran's rating for the bilateral residuals of traumatic optic neuropathy to 70 percent, effective March 30, 2006, but continued the denial of a rating in excess of 50 percent for the period from April 15, 1998 to March 29, 2006.

In December 2006, the Board granted a 70 percent rating for the Veteran's service-connected bilateral residuals of traumatic optic neuropathy from January 18, 2006, but denied a rating in excess of 50 percent during the period from April 15, 1998 through January 17, 2006.  In January 2007, the Veteran filed a motion for reconsideration of the December 2006 Board decision.  In April 2007, a Deputy Vice Chairman of the Board denied the Veteran's motion for reconsideration.  See 38 U.S.C.A. §§ 7103, 7104 (West 2014) and 38 C.F.R. §§ 20.1000, 20.1001 (2016). 

The Veteran appealed the December 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2008, the Court granted the parties' joint motion for partial remand, vacating those portions of the December 2006 decision in which the Board denied a rating in excess of 50 percent for the bilateral residuals of traumatic optic neuropathy for the period from April 15, 1998 through January 17, 2006, and denied a rating in excess of 70 percent as of January 18, 2006, and returned those matters to the Board for further proceedings consistent with the joint motion.

In October 2008, the Board remanded the claims remaining on appeal to the RO, via the AMC, for further action, to include additional development of the evidence. After undertaking additional development, the RO/AMC continued to deny the claims (as reflected in a March 2011 SSOC)) and returned these matters to the Board for further appellate consideration.

In June 2009 and June 2010, while the matters on appeal were in remand status, the RO issued rating decisions which, inter alia, denied service connection for an acquired psychiatric disability, to include PTSD and depression.  In June 2010, the Veteran filed an NOD.  An SOC was issued in March 2011, and the Veteran filed a substantive appeal later that month.

In June 2011, the Board recharacterized the appeal as encompassing a claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b) (2016), and remanded the matters then on appeal-including the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD and depression-to the RO for further action, to include additional development of the evidence.  After undertaking additional development, the RO continued to deny the claims (as reflected in a June 2013 SSOC)) and returned these matters to the Board for further appellate consideration.

In June 2012, while the matters on appeal were in remand status, the RO issued a rating decision denying a compensable rating for hemorrhoids; as well as service connection for diabetes mellitus, to include as secondary to service-connected hemorrhoids and bilateral residuals of traumatic optic neuropathy.  In May 2013, the Veteran filed an NOD. An SOC was issued in October 2013, and the Veteran filed a substantive appeal in December 2013.

In February 2014, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing further actions, the AOJ continued to deny the claims (as reflected in a March 2016 SSOC) and returned the matters to the Board for further appellate consideration.

Regarding characterization of the claims on appeal, the Board notes that the appeal with respect to bilateral optic neuropathy arose from disagreement with the initial rating assigned following the grant of service connection.  In the assignment of a 50 percent rating from April 15, 1998, to January 17, 2006, and a 70 percent rating from January 18, 2006, the Veteran has been granted staged ratings for the disability under consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, as higher ratings are potentially available at each stage, the Board has characterized the appeal as encompassing the first two issues set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38   (1993).
 
Also, given the various psychiatric diagnoses of record, the Board has broadened and expanded the psychiatric claim, as set forth on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As for the matter of representation, the Board notes that, while the Veteran previously was represented by private attorney Michael R. Viterna, in March 2010, the Veteran granted a power-of-attorney in favor of private attorney James G. Fausone with regard to the claims on appeal.  The Board has recognized the change in representation.

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision on the claim for an increased rating for hemorrhoids is set forth below.  The claims for service connection for an acquired psychiatric disability and diabetes mellitus, for higher initial ratings for bilateral residuals of traumatic optic neuropathy, and for a TDIU are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the current claim for increase the Veteran's hemorrhoids have been manifested by anal itching, pain, occasional slight leakage, and occasional flare ups of hemorrhoids associated with pain and bleeding; hemorrhoids  have not been large, thrombotic, irreducible with excessive redundant tissue, or associated with persistent bleeding, secondary anemia, or fissure, and  the overall hemorrhoid disability was not shown to be more than moderate in degree.

3.  The schedular criteria are  adequate to rate the Veteran's hemorrhoids at all points pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.31, 4.114, DCs 7332 and 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ..  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, an August 2014 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating for hemorrhoids, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements

The June 2012 RO rating decision reflects the initial adjudication of the claim.  The Board acknowledges that the August 2014 letter was not issued prior to the adverse determination on appeal.  However, the claim for an increased rating for hemorrhoids was thereafter readjudicated in the March 2016 SSOC.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's VA and private treatment records and the reports of VA hemorrhoid examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim for an increased raring for hemorrhoids, prior to appellate consideration, is required. 

The Board notes that the AOJ  contacted the Social Security Administration (SSA) in November 2008 and January 2009 and requested all available records pertaining to any SSA claim submitted by the Veteran.  The SSA responded in January 2009 that no records could be sent and that further efforts to obtain any such records would be futile because the Veteran's medical records had been destroyed.  Hence, any further efforts to obtain SSA records would be futile.  38 C.F.R. § 3.159(c) (1).

Moreover, when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the United States Court of Appeals for Veterans Claims (Court) found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.  In the present case, the report of an August 2015 VA hemorrhoid examination indicates that there was no evidence of any hemorrhoids at the time of the examination.  The Veteran reported in an email received by VA in April 2016 that his hemorrhoids "come and go" depending upon the weather.  Nevertheless, he has not otherwise reported any specific or predictable periods during which flare ups of symptoms occur.  Given this history, it would be difficult, if not impossible to more precisely schedule an examination during a period of flare up.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  The August 2015 examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.  Hence, a new VA examination to assess the severity of the service-connected hemorrhoids is not necessary.

As for the February 2014 remand, the Board instructed the AOJ to complete the following pertinent development: obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since May 11, 2011; request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal; and afford the Veteran a VA examination to evaluate his service-connected hemorrhoids.

The August 2014 letter requested that the Veteran provide information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal.  He did not subsequently identify any such evidence and all outstanding VA and private treatment records have been procured.  Also, a VA examination was conducted in August 2015 to assess the severity of the Veteran's hemorrhoids.  The Board notes that an examination by an appropriate physician was requested in its February 2014 remand, but that the August 2015 examination was conducted by a nurse practitioner.  Nevertheless, the nurse practitioner is a competent health care professional who reviewed the Veteran's complete file (including medical records and reported history) and provided the findings necessary to properly rate the Veteran's hemorrhoids based upon an in-person examination.  Hence, the August 2015 VA hemorrhoid examination substantially complies with the Board's examination request and is adequate.

Overall, the Board finds that the AOJ substantially complied with the February 2014 remand directives with respect to the claim for an increased rating for hemorrhoids.  Thus, no further action with regard to the claim herein decided is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

The rating for the Veteran's hemorrhoids has been assigned under DC 7336, as internal or external hemorrhoids.  Under DC 7336, the following ratings apply: a noncompensable rating is assigned for mild or moderate hemorrhoid symptoms; a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; and a maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In the present case, medical records dated in August 2010 indicate that the Veteran reported that he discovered dried blood in his underwear, but that he was asymptomatic, did not experience any blood in his stool or abdominal or rectal pain, and did not notice any blood on toilet paper.  Although he had hemorrhoids in the past, he was not experiencing any problems associated with hemorrhoids.

The Veteran reported during a November 2011 VA examination that he experienced anal itching, pain, slight leakage of stool less than 1/3 of the day which did not require padding, and occasionally recurring hemorrhoids.  There was no diarrhea, tensmus, or swelling.  He used Preparation H to treat the hemorrhoids and there was no functional impairment caused by hemorrhoids.  Examination revealed that the Veteran was well developed and nourished and no in acute distress.  A digital rectal examination revealed no evidence of any ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, loss of sphincter control, or rectal fistula.  The anal reflexes were good, anal walls were normal, and there were no hemorrhoids detected.  The physician who conducted the examination concluded that a diagnosis was not possible because there was no pathology to render a diagnosis.  The Veteran's condition did not affect his usual occupation or daily activities.

A March 2014 examination report from Atlanta Gastroenterology indicates that the Veteran experienced one episode of rectal bleeding during the previous week.  He noticed bright red blood on toilet paper and in his stool, but it was not associated with any abdominal or rectal pain.  There was a slight increase in constipation where the Veteran was straining to have bowel movements.  Examination revealed that the Veteran was comfortable and in no acute distress.  A rectal examination was deferred.  Diagnoses of hematochezia (most likely hemorrhoids) and change in bowel habits consistent with intermittent increased constipation were provided.

The report of an August 2015 VA hemorrhoid examination indicates that the Veteran reported that he experienced bleeding and pain during flare ups of hemorrhoids.  These symptoms had been occurring for approximately 4 to 5 months.  He was not continuously taking any medications for hemorrhoids and he did not experience any anal/perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritis ani.  A rectal examination was normal and there was no evidence of any external hemorrhoids, anal fissures, or other abnormalities.  There were no scars associated with the Veteran's disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran was diagnosed as having hemorrhoids, post operative.  This disability resulted in painful sitting.

Considering the above-cited evidence in light of applicable rating criteria and rating considerations, the Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted under DC 7336 or any other potentially applicable diagnostic code.

As indicated, he  has reported anal itching, pain, slight fecal leakage, and occasional flare ups of hemorrhoids associated with pain and bleeding.  He is competent to report the symptoms of his hemorrhoids and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  He has not, however, described symptoms such as thrombotic or irreducible hemorrhoids with excessive redundant tissue, persistent bleeding, secondary anemia, or fissures.  Additionally, the Veteran's treatment records and the November 2011 and August 2015 VA examination reports do not describe any such symptomatology.  The symptomatology described by the Veteran most closely approximates the criteria for a noncompensable (0 percent) rating under DC 7336, which contemplates, at most, moderate internal or external hemorrhoids.

Notably, during the November 2011 VA examination,  the Veteran reported that he experienced a slight leakage of stool.  Under DC 7332, a 10 percent rating is warranted for constant slight impairment of sphincter control, or occasional moderate leakage.  38 C.F.R. § 4.114, DC 7332.  The Veteran is competent to report fecal leakage and the Board has no reason to doubt the veracity of his report.  Nevertheless, during the November 2011 examination, h reported  that such leakage only occurred less than 1/3 of the day and that it did not require padding.  Objective examination at that time revealed no evidence of loss of sphincter control, the Veteran was experiencing increased constipation at the time of the March 2014 examination at Atlanta Gastroenterology, and there was no evidence of any impairment of rectal sphincter control during the August 2015 VA examination. Hence, any fecal leakage is not constant and any such leakage is not moderate. Therefore, a separate rating for fecal leakage under DC 7332 is not warranted at any time pertinent to the current claim for increase.  

The Board also finds that the service-connected hemorrhoids have not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.  

Additionally, the Board finds that, at no point pertinent to the current claim  have the Veteran's service-connected hemorrhoids reflected so exceptional or so unusual a picture as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

As explained above, the symptoms associated with the Veteran's service-connected hemorrhoids during the claim period have included anal itching, fecal leakage, pain, and bleeding.  These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, the criteria for rating hemorrhoids under DC 7336 include consideration of overall "mild or moderate" hemorrhoid symptomatology.  Hence, the criteria under DC 7336 encompass a broad range of effects of the symptoms associated with the Veteran's hemorrhoids, to include those described by the Veteran.  Therefore, the rating assigned for the service-connected hemorrhoids during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

Further, the Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hemorrhoids are appropriately rated as a single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the criteria for a compensable rating for hemorrhoids have not been met at any time pertinent to the current claim.   As such, there is no basis for staged rating of the disability  claim period.   In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102  (2016).

ORDER

An increased (compensable) rating for hemorrhoids is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its February 2014 remand, the Board instructed the AOJ to, among other things: (a) send the Veteran a letter explaining how to establish entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b); (b) undertake necessary action (to particularly include contact with the U.S. Army and Joint Services Records Research Center (JSRRC) and other appropriate source(s)) to attempt to verify that the Veteran was sent on temporary duty to Korea in late 1954 while assigned to the 374th Troop Carrier Wing at Tachikawa Air Base in Japan and to attempt to verify that Kimpo Air Base in Korea was subject to nightly attacks by North Korean aircraft (referred to as "Bedcheck Charlie") during the period from November 1954 to approximately February 1955; (c) arrange for the Veteran to undergo a VA ophthalmology examination for evaluation of his service-connected bilateral residuals of traumatic optic neuropathy (to include visual field testing); and (d) arrange for the Veteran to undergo a VA diabetes examination by an appropriate physician to obtain an opinion as to whether his diabetes was caused or aggravated by his service-connected hemorrhoids and/or bilateral residuals of traumatic optic neuropathy.  

A letter was sent to the Veteran in August 2014, but it did not explain how to establish entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).  Rather, the letter notified the Veteran of the evidence necessary to establish entitlement to an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1).  Hence, the Veteran should be provided with appropriate notice upon remand.

The August 2014 letter also asked the Veteran to provide a specific 2 month date range during which his claimed in-service stressor (nightly attacks by North Korean aircraft) occurred.  He subsequently submitted a September 2014 "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder" form (VA Form 21-0781) on which he reported that his claimed stressor occurred between October 1954 and February 1955 at Kimpo Air Base.  In light of the fact that the Veteran did not provide a 2 month date range, the AOJ concluded that it was unable to corroborate his stressor and it did not contact the JSRRC or any other source to attempt such corroboration.

In Gagne v. McDonald, 27 Vet. App. 397 (2015), the Court held that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 404. The Court determined that the fact that multiple record searches would burden JSRRC employees does not mean that those efforts would be "futile."  However, the Court did not state that the duty to assist requires unlimited searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  In Gagne, the Veteran's relevant service period for his claimed in-service stressor covered a 13-month period.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant."  Gagne, 27 Vet. App. at 404  .

In light of the specific stressor information provided by the Veteran in this case, the Board finds that a remand is again necessary to contact the JSRRC and any other appropriate entity to attempt to verify the Veteran's reported stressor, as requested by the Board in its February 2014 remand.  If the occurrence of one or more claimed stressor(s) is/are verified, the RO should arrange for a VA psychiatric examination to assess the nature and etiology of any current psychiatric disability.

As for the claim for an increased rating for bilateral residuals of traumatic optic neuropathy, a VA eye examination was conducted in August 2015 to obtain information as to the severity of the disability.  The examination report notes that the Veteran did not have a visual field defect, but visual field testing was not actually performed (despite the fact that previous VA eye examinations reflect visual field impairment).  Therefore, a remand is also necessary to afford the Veteran a new VA eye examination that includes visual field testing.

With respect to the claim for service connection for diabetes, a VA examination was conducted in August 2015 and the Veteran was diagnosed as having type II diabetes mellitus.  This examination was conducted by a nurse practitioner, rather than a physician.  The nurse practitioner opined that there was "no causal or aggravation co[nn]ection between hemorrhoids or traumatic optic neuropathy or the medications used to treat either."  She noted that diabetes is a separate and distinct condition "unrelated to the Veteran's service connected condition."  There was no further explanation or rationale provided for this opinion.

The August 2015 opinion is deficient in that it is not accompanied by any explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Under these circumstances, the Board finds that a remand is necessary to obtain an addendum opinion from an appropriate physician which fully addresses the etiology of the Veteran's diabetes.

The Board notes that, as any decision with respect to the remaining claims on appeal may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the remaining claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Prior to arranging for the Veteran to undergo further VA examination(s) and obtaining further opinion(s) in connection with the remaining claims on appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file contains VA treatment records from the Atlanta Vista electronic records system dated to March 2016.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified location all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran. The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should also explain how to establish entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Atlanta Vista electronic records system dated since March 2016. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

In the letter, set forth the provisions of 38 C.F.R. § 4.16(b) and explain how to establish entitlement to a TDIU on an extra-schedular basis.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake appropriate action , to include contact with the JSRRC (and other appropriate source(s)), to attempt to independently verify (a) whether the Veteran was sent on temporary due to Korea in approximately October 1954 while assigned to the 374th Troop Carrier Wing at Tachikawa Air Base in Japan and (b) whether Kimpo Air Base in Korea was subject to nightly attacks by North Korean aircraft (referred to as "Bedcheck Charlie") during the period from October 1954 to approximately February 1955, in 60-day increments.

Any additional action  needed, to include follow-up action requested by a contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also, follow up on any additional action suggested by the JSRRC or other contacted entity.

5.  If, at a minimum, it is established that the Veteran was likely temporary stationed in Korea, after all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of all current psychiatric disability(ies).

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include psychological testing, if warranted, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify all psychiatric disability(ies) currently present, or validly present at any point pertinent to the April 2008 claim (even if now asymptomatic or resolved):

If PTSD is diagnosed, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis ,and commenting upon the link between the current symptomatology and the Veteran's stressor(s).  In doing so, the examiner should specifically address whether the Veteran's identified stressor(s) are related to fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and which symptoms are related to the identified stressor(s).

With respect to each diagnosed psychiatric disability other than PTSD, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

 (a) (1) had its onset during active service; (2) for any current psychosis, had its onset during the first post-discharge year following active service; or (3) is ) otherwise the result of servic of in-service injury or disease, to include any  in-service psychiatric stressful experience(s) therein; or, if not

(b) was caused OR is, or has been, aggravated (worsened beyond the natural progression) by the Veteran's service-connected bilateral residuals of traumatic optic neuropathy.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's reported psychiatric stressor(s) in service.

The examiner is advised that the Veteran is competent to report his own symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard discounted, the examiner should clearly so state, and explain why. 

Notably, the absence of documented evidence of treatment for a particular psychiatric disability in service should not serve as the sole basis for a negative opinion.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from an appropriate physician an addendum opinion regarding the etiology of the Veteran's current diabetes mellitus.

Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus:

(a) (1) had its onset during service, (b) was manifest to a compensable degree within the first post-service year, or (c) is otherwise medically-related to the Veteran's service; or, if not

(b)  was caused OR is or has been aggravated (i.e., worsened beyond the natural progression) by the Veteran's service-connected bilateral residuals of traumatic optic neuropathy and/or hemorrhoids (to include any medications used for these disabilities).  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.

The physician is advised that the Veteran is competent to report his own symptoms, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Notably, the absence of documented evidence of treatment for diabetes in service should not serve as the sole basis for a negative opinion. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA ophthalmology examination, by an appropriate physician, for evaluation of his bilateral residuals of traumatic optic neuropathy. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), including visual field testing and visual acuity testing with respect to corrected and uncorrected vision, and all clinical findings should be reported in detail.

The physician is requested to comment on all current manifestations of the Veteran's service-connected bilateral residuals of traumatic optic neuropathy.  It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  The examiner must report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

The physician should also render specific findings as to the extent to which the Veteran experiences  impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, as well as whether the Veteran is experiencing active pathology, and whether the Veteran's decreased visual acuity can be attributed to an identifiable disease process.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication in March 2016 ) and legal authority. (to include, with respect to the higher initial rating claim, consideration of whether staged rating is appropriate, and for the TDIU claim, whether the procedures for extra-schedular consideration prescribed by 38 C.F.R. § 4.16(b) are invoked).

10.  If any  benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an SSOC that reflects consideration of all additional relevant evidence received and includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
 action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112.  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


